979 So. 2d 954 (2008)
Matthew Scott PAUL, Petitioner,
v.
STATE of Florida, Respondent.
No. SC05-1636.
Supreme Court of Florida.
April 3, 2008.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Tenth Judicial Circuit, Bartow, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, Florida, Robert J. Krauss, Bureau Chief, and William I. Munsey, Jr., Assistant Attorneys General, Tampa, FL, for Respondent.
PER CURIAM.
We have for review Paul v. State, 908 So. 2d 1071 (Fla. 2d DCA 2005) (table), in which the Second District Court of Appeal expressly relied upon Hilton v. State, 901 So. 2d 155 (Fla. 2d DCA 2005) (en banc), quashed, 961 So. 2d 284 (Fla.2007). At the time the Second District issued its decision in Paul, Hilton was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Hilton. See Hilton v. State, 961 So. 2d 284 (Fla.2007) (quashing the Second District's decision in Hilton, upon which that court had relied in Paul). When our decision in Hilton became final, we issued an order directing respondent to show cause why we should not accept jurisdiction, quash the Paul decision, and remand for reconsideration in light of our decision in Hilton. Upon considering respondent's response, we have determined to do so.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Second District for reconsideration upon application of this Court's decision in Hilton.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.